Order unanimously affirmed without costs. Memorandum: There is no merit to the contention of petitioner that Family Court’s order denying his petition for modification of the parties’ divorce decree and placing sole custody of the parties’ two daughters with respondent was an abuse of discretion. There is also no merit to the contention that the order was against the weight of the evidence. The record reveals that the court properly considered the relevant facts and circumstances in *900ascertaining the best interests of the children, including the continuity and stability of the existing custodial arrangement, the relative fitness of the parents and the length of time the present custodial arrangement has continued (see, Fox v Fox, 177 AD2d 209). Petitioner failed to carry his burden of demonstrating that a change in custody is in the children’s best interests (see, Fox v Fox, supra, at 210).
We have considered the remaining contentions raised by petitioner and conclude that they are without merit. (Appeals from Order of Monroe County Family Court, Bonadio, J.— Custody.) Present—Denman, P. J., Green, Fallon, Doerr and Balio, JJ.